DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the method of heating the working fluid. The terms used do not invoke 112 6th (discussed above) and further fail to disclose the method by which the working fluid is heated.  
Claim 17 is rejected as it also makes claims to a method but the steps are not entirely connected by way of other methods or structured steps. The claim refers to an internal combustion engine and steps to modify its working fluid, but makes no reference to how or where these steps are occurring. The vagueness would leave one of ordinary skill in the art to resort to undue experimentation to arrive at the invention. The claim will be precluded from examination with regards to prior art as its breath and lack of limitations means it is uncertain what the claim boundaries are. 
Claim 18 is rejected for its dependency on claim 17.
Claim 19 recites “the reservoir being sized so that the increase in pressure is not so great as to substantially rob power from the piston.” This is indefinite as it fails to put any actual limit on the size that one of ordinary skill in the art could discern from the word. How much power loss is acceptable? How much power loss is considered “substantial?” Obviously, some loss is going to occur, but what is the limit?
Claims 20-24 are rejected for their dependency on claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barberato (US 2010/0154749).
Regarding claim 25, Barberato discloses an internal combustion engine (¶ [0117], the engine may be constructed as a conventional, V-engine, radial, or opposed piston engine) comprising: 
an engine body with two cylindrical bores that are substantially axially aligned (¶ [0117], the engine may be constructed as a conventional opposed piston engine);
two pistons slidably positioned within the bores to move in opposition to each other, and containing within the cylindrical bores and the pistons a compressible fluid (as per Fig. 1 and ¶ [0117], a conventional opposed piston engine has two pistons which slidably oppose each other in a cylindrical bore)
a partition in the engine body between the cylindrical bores separating the compressible fluid into two volumes which are in open communication to work cooperatively, the partition forming therein a combustion chamber of transverse and axial dimensions substantially smaller than the bore width into which chamber the compressible fluid is substantially compressed when the pistons approach the partition (as per ¶ [0117], the central area of an opposed piston engine contains a partition area for containing spark plugs, valves, and injectors disclosed in Barberato);
a heat input means configured to increase internal energy in the fluid by injection of fuel into the compressible fluid (¶ [0109], a spark plug and fuel injector are included);
an exhaust port with a valve therein within the engine body and the partition to selectably permit transfer of the compressible fluid out of the engine body (Fig. 1, shown and also inherent to an internal combustion engine to allow for combusted charge to exit the system);
 and a fluid inlet means for admitting compressible fluid into the combustion chamber and communicating volumes in the cylindrical bore (Fig. 1, shown intake valves and ports and also inherent for charge to reach the cylinder combustion chamber for functionality).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barberato in view of obvious design choice.
Regarding claims 26 and 27, Barberato discloses the engine as per claims 25, but fails to disclose: the partition and piston being formed of and coated with a ceramic material; or the opposed pistons moving at the same time. 
However, these limitations were old and well-known in the art sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of In re Leshin, 125 USPQ 416.
Regarding claim 30, Barberato discloses the internal combustion engine of claim 25, including two rotatable crankshafts mounted in relation to the engine body, and linkages between each crankshaft and its associated piston to move the pistons or to extract energy from the movement of the pistons (¶ [0117], these are features of a “conventional” opposed piston engine), but fails to disclose the crankshafts being timed to advance the pistons at substantially the same time.
However, it was sufficiently old and well-known in the art for examiner to take official notice that it would have been obvious to one ordinary skill in the art before the filing date of the invention modify the device of Barberato to have its pistons arrive at their TDC at approximately the same time as, aside from it being common to opposed piston engines as a generality, it is known to produce the maximum compression or the most efficient engine operation and power extraction.


Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barberato in view of Cleeves (US 2012/0085302) and further in view of Simpson et al (US 2012/0125288).
Regarding claims 28 and 29, 
Cleeves discloses an opposed piston engine having a variable compression ratio system (Abstract) such that the compression ratio can be modified between 9.3 and 20 (¶ [0059]) allowing for the engine to operate in a wide range of operating conditions while maintaining the optimum compression ratio (¶ [0009]). 
Thus it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Barberato with the variable compression ratio systems of Cleeves such that its opposed piston engine can be modified with compression ratios ranging as high as 20:1 in order to maintain optimum engine operating conditions.
While both Barberato and Cleeves discloses maintaining higher relative expansion ratios than compression ratios, neither explores exactly how much higher they should be. 
However, Simpson notes that expansion ratios in a variable compression ratio engine can be as high as 50:1 (Abstract), wherein ratios higher than 30:1 can achieve improved thermal efficiencies (¶ [0010] and [0011]). 
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of the modified Barberato achieve variable expansion ratios of as high as 50:1 in order to maintain improved engine thermal efficiencies. In this case, while Simpson doesn’t specify the exact range, in the case where the claimed ranges overlap with the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). This is in part due to one ordinary skill in the art understanding the general workable ranges of the disclosed devices and arriving at the best result through routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)



.
Allowable Subject Matter
Claims 1-3 and 16 are allowed.
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior fails to disclose or make obvious an opposed piston engine which uses a fuel injection to heat the combustion fluid in a constant volume (i.e. the fluid is held at a constant volume while pressure is increased) before performing a second heating at a constant pressure (i.e. volume is allowed to expand commensurate with heating to maintain constant pressure). It is noted that “heat input” is defined to be a combustion of injected fuel as per applicant’s disclosure and the claim interpretations above.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In this case, applicant’s arguments pertain to either matters of intended use and novelty outside the scope of the claims, or pertain to the reference as previously applied, but the newly applied rejections are based on newly amended or added claims.
Further, it is noted, that applicant's arguments generally are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747